                              UNITED STATES DISTRICT COURT
                          FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


NORFOLK COUNTY RETIREMENT SYSTEM,
individually and on behalf of all others similarly          Consolidated
situated,                                                   Civil Action No.: 11-cv-0433

                                  Plaintiff,
                                                            Judge Eli Richardson
                           v.                               Magistrate Judge Joe Brown

COMMUNITY HEALTH SYSTEMS, INC.,
WAYNE T. SMITH and W. LARRY CASH,                           JURY TRIAL DEMANDED

                                  Defendants.



                                  AMENDED SCHEDULING ORDER

         Pursuant to the telephonic conference held on January 10, 2019, Lead Plaintiff,

Defendants, and Non-Party Gary D. Newsome submit the following proposals for briefing

deadlines and a telephone conference relating to: (1) Lead Plaintiff New York City Pension

Funds’ Motion to Compel Documents from HMA Relating to its Stipulated Statement of Facts

(ECF No. 297) (“Motion to Compel HMA Documents”); (2) Nonparty Gary D. Newsome’s

Motion for Protective Order and Limited Opposition to Motion to Compel (ECF No. 304)

(“Motion for Protective Order”); and (3) Lead Plaintiff’s Fifth Set of Interrogatories served on

Defendants Community Health Systems, Inc., Wayne Smith, and W. Larry Cash.

         (1)      Defendants’ time to respond to Lead Plaintiff’s Fifth Set of Interrogatories shall

                  be extended to January 15, 2019.

         (2)      Non-Party Gary Newsome shall submit any medical information and/or medical

                  records that support the claim that his health conditions preclude him from



{2499 / ORD / 00153832.DOCX v1}                    1
            providing any further oral testimony in this action on or before NOON on

            January 22, 2019.

      (3)   Process for submission of Mr. Newsome’s medical information:.

            Mr. Newsome’s submission shall be treated as confidential subject to the

            Protective Order entered in this action and shall be transmitted only by e-mail to:

            The Court at brownchambers@tnmd.uscourts.gov. After the court has a chance to

            review the material a decision will be made if the material needs to be shared

            with others under a eyes only protective order and additional time given for a

            response. The Magistrate Judge will retain the medical material in camera for

            possible review by other judicial officers if needed. Council is advised the

            medical evidence must be specific and detailed. General conclusions will not

            suffice. See Downing v. Life Time Fitness, Inc., No. 10-11037, 2011 WL

            2015514, at *2 (E.D. Mich. May 24, 2011). While a non party Mr. Newsome

            was a key player for part of the time involved in this litigation. His deposition

            was taken in a related case and the parties should consider if they could agree on

            using at least part of that deposition if his condition prevents an additional

            deposition. While the court had hoped to avoid second depositions the need is

            apparent in this case because the Plaintiff in this case could not take the

            deposition while their case was dismissed.




{2499 / ORD / 00153832.DOCX v1}               2
      (4)   Response Deadlines to the Motion for Protective Order:

            Lead Plaintiff’s opposition shall be filed on or before NOON January 23, 2019,

            and Mr. Newsome’s reply in support of his Motion for Protective Order shall be

            filed on or before 5:00 pm January 23, 2019.

      (5)   Lead Plaintiff’s reply to its Motion to Compel HMA Documents shall be filed on

            or before January 23, 2019.

      (6)   In the event Lead Plaintiff’s submissions referred to herein contain any

            confidential or privileged material, Lead Plaintiff may file them in redacted form

            or under seal.

      (7)   A similar issue concerning the health of a witness, Mrs. Lipp, has been raised. If

            possible Mrs. Lipp should follow the same procedure set out for Mr. Newsome

            for providing the medical evidence and briefing and the matter will be taken up on

            the Jan. 24th conference. Counsel for parties will provide a copy of this order to

            her cousel.

      (8)   A telephonic conference call on the Motion to Compel HMA Documents and the

            Motion for a Protective Order is set with the Magistrate Judge for Thursday,

            January 24, 2019 at 5:00 p.m. CST. To participate in the conference call, the

            parties are directed to dial (877) 873-8017 at the scheduled time and enter Access

            Code 1958322# when prompted.



      IT IS SO ORDERED.

                                           /S/ Joe B. Brown
                                           JOE B. BROWN
                                           United States Magistrate Judge




{2499 / ORD / 00153832.DOCX v1}               3
